

	

		VI

		109th CONGRESS

		2d Session

		S. 2501

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. DeWine introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Manuel Bartsch.

	

	

		1.Permanent resident status for

			 Manuel Bartsch

			(a)In

			 generalNotwithstanding

			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),

			 Manuel Bartsch shall be eligible for issuance of an immigrant visa or for

			 adjustment of status to that of an alien lawfully admitted for permanent

			 residence upon filing an application for issuance of an immigrant visa under

			 section 204 of such Act (8 U.S.C. 1159) or for adjustment of status to lawful

			 permanent resident.

			(b)Adjustment of

			 statusIf Manuel Bartsch

			 enters the United States before the filing deadline specified in subsection

			 (c), he shall be considered to have entered and remained lawfully and shall, if

			 otherwise eligible, be eligible for adjustment of status under section 245 of

			 the Immigration and Nationality Act (8 U.S.C.

			 1255) as of the date of the enactment of this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall

			 apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status is filed with appropriate fees within 2

			 years after the date of the enactment of this Act.

			(d)Reduction of

			 immigrant visa numberUpon

			 the granting of an immigrant visa or permanent residence to Manuel Bartsch, the

			 Secretary of State shall instruct the proper officer to reduce by 1, during the

			 current or next following fiscal year, the total number of immigrant visas that

			 are made available to natives of the country of the alien’s birth under section

			 203(a) of the Immigration and Nationality

			 Act (8 U.S.C. 1253(a)) or, if applicable, the total number of

			 immigrant visas that are made available to natives of the country of the

			 alien’s birth under section 202(e) of such Act (8 U.S.C. 1252(e)).

			(e)Denial of

			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters

			 of Manuel Bartsch shall not, by virtue of such relationship, be accorded any

			 right, privilege, or status under the Immigration

			 and Nationality Act.

			

